Dismissed and Memorandum Opinion filed June 12, 2008







Dismissed
and Memorandum Opinion filed June 12, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00185-CV
______________
 
HUBCO, INC., Appellant
 
V.
 
GREG HALL, AS INDEPENDENT EXECUTOR 
OF THE ESTATE OF PRESTON L. HALL, Appellee
 

 
On Appeal from the
215th District Court
Harris County,
Texas
Trial Court Cause
No. 2002-55739
 

 
M E M O R
A N D U M   O P I N I O N




The
clerk=s record in this appeal was filed
April 14, 2008.  The record reflects that this is an appeal from a judgment
signed February 6, 2008.  The record contains a notice of appeal filed March 8,
2008.  The notice of appeal is defective.  Specifically, the notice of appeal
contains no signature.  See Tex.
R. App. P. 9.1 (requiring all documents filed with the court to be
signed by the party or the party=s attorney, if represented by
counsel).  Therefore, the court ordered appellant to file an amended notice of
appeal to correct the defect on or before May 12, 2008.  See Tex. R. App. P. 25.1(f).  Appellant
filed no response.
Accordingly,
the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed June
12, 2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Boyce.